          Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 1 of 9
 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: GEORGE AVALOS
 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11                                            Case No.
     GEORGE AVALOS, an individual,
12                                            Complaint For Damages And
13                    Plaintiff,              Injunctive Relief For:

14   v.                                        1. VIOLATIONS OF THE
15                                                AMERICANS WITH DISABILITIES
                                                  ACT OF 1990, 42 U.S.C. §12181 et
16   BANK OF THE SIERRA, a                        seq. as amended by the ADA
     California corporation; and DOES 1-          Amendments Act of 2008 (P.L. 110-
17
     10, inclusive,                               325).
18

19                    Defendants.              2. VIOLATIONS OF THE UNRUH
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20                                                CIVIL CODE § 51 et seq.
21

22         Plaintiff, GEORGE AVALOS (“Plaintiff”), complains of Defendant BANK
23   OF THE SIERRA, a California corporation; and Does 1-10 (“Defendants”) and
24   alleges as follows:
25                                          PARTIES
26         1.     Plaintiff is substantially limited in performing one or more major life
27   activities, including but not limited to: walking, standing, ambulating, and sitting.
28   As a result of these disabilities, Plaintiff relies upon mobility devices, including at

                                                1
                                           COMPLAINT
          Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 2 of 9
 1   times a wheelchair, to ambulate. With such disabilities, Plaintiff qualifies as a
 2   member of a protected class under the Americans with Disabilities Act, 42 U.S.C.
 3   §12102(2) as amended by the ADA Amendments Act of 2008 (P.L. 110-325)
 4   (“ADA”) and the regulations implementing the ADA set forth at 28 C.F.R. §§
 5   36.101 et seq. At the time of Plaintiff’s visits to Defendants’ facility and prior to
 6   instituting this action, Plaintiff suffered from a “qualified disability” under the ADA,
 7   including those set forth in this paragraph. Plaintiff is also the holder of a Disabled
 8   Person Parking Placard.
 9         2.     Plaintiff is informed and believes and thereon alleges that Defendant
10   BANK OF THE SIERRA, a California corporation, owned the property located at
11   636 E Shaw Ave., Fresno, CA 93710 (“Property”) on or around September 1, 2020
12   upon which Bank of the Sierra (“Business”) is located.
13         3.     Plaintiff is informed and believes and thereon alleges that Defendant
14   BANK OF THE SIERRA, a California corporation, owns the Property currently.
15         4.     The Business is a bank open to the public, which is a “place of public
16   accommodation” as that term is defined by 42 U.S.C. § 12181(7).
17         5.     Plaintiff does not know the true name of DOE Defendants, that may be
18   related to the Business and/or Property. Plaintiff is informed and believes that each
19   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
20   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
21   the true names, capacities, connections, and responsibilities of the Defendants and
22   Does 1 through 10, inclusive, are ascertained.
23                              JURISDICTION AND VENUE
24         6.     This Court has subject matter jurisdiction over this action pursuant
25   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
26         7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
27   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
28   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
                                                2
                                           COMPLAINT
           Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 3 of 9
 1   federal ADA claims in that they have the same nucleus of operative facts and
 2   arising out of the same transactions, they form part of the same case or controversy
 3   under Article III of the United States Constitution.
 4          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 5   real property which is the subject of this action is located in this district and because
 6   Plaintiff's causes of action arose in this district.
 7                                FACTUAL ALLEGATIONS
 8          9.     Plaintiff went to the Business on or about September 1, 2020 for the
 9   dual purpose of checking account information and to confirm that this public place
10   of accommodation is accessible to persons with disabilities within the meaning
11   federal and state law.
12          10.    Unfortunately, although parking spaces were one of the facilities
13   reserved for patrons, there were no designated parking spaces available for persons
14   with disabilities that complied with the 2010 Americans with Disabilities Act
15   Accessibility Guidelines (“ADAAG”) on September 1, 2020.
16          11.    At that time, instead of having architectural barrier free facilities for
17   patrons with disabilities, Defendants have: a built up curb ramp that projects from
18   the sidewalk and into the access aisle (Section 406.5). Furthermore, the curb ramp is
19   in excess of the maximum grade allowed by ADAAG specifications (Section 406.1).
20          12.    Parking spaces are one of the facilities, privileges, and advantages
21   reserved by Defendants to persons at the Property serving the Business.
22          13.    Because Defendant BANK OF THE SIERRA, a California corporation,
23   owns the Property, which is a place of public accommodation, they are responsible
24   for the violations of the ADA that exist in the parking area and accessible routes that
25   connect to the facility’s entrance that serve customers to the Business.
26          14.    Subject to the reservation of rights to assert further violations of law
27   after a site inspection found infra, Plaintiff asserts there are additional ADA
28   violations which affect him personally.
                                                  3
                                             COMPLAINT
            Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 4 of 9
 1          15.   Plaintiff is informed and believes and thereon alleges Defendants had
 2   no policy or plan in place to make sure that there was compliant accessible parking
 3   reserved for persons with disabilities prior to September 1, 2020.
 4          16.   Plaintiff is informed and believes and thereon alleges Defendants have
 5   no policy or plan in place to make sure that the designated disabled parking for
 6   persons with disabilities comport with the ADAAG.
 7          17.   Plaintiff personally encountered these barriers. The presence of these
 8   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
 9   conditions at public place of accommodation and invades legally cognizable
10   interests created under the ADA.
11          18.   The conditions identified supra are necessarily related to Plaintiff’s
12   legally recognized disability in that Plaintiff is substantially limited in the major life
13   activities of walking, standing, ambulating, and sitting; Plaintiff is the holder of a
14   disabled parking placard; and because the enumerated conditions relate to the use of
15   the accessible parking, relate to the slope and condition of the accessible parking and
16   accessible path to the accessible entrance, and relate to the proximity of the
17   accessible parking to the accessible entrance.
18          19.   As an individual with a mobility disability who at times relies upon a
19   wheelchair or other mobility devices, Plaintiff has a keen interest in whether public
20   accommodations have architectural barriers that impede full accessibility to those
21   accommodations by individuals with mobility impairments.
22          20.   Plaintiff is being deterred from patronizing the Business and its
23   accommodations on particular occasions, but intends to return to the Business for the
24   dual purpose of availing himself of the goods and services offered to the public and
25   to ensure that the Business ceases evading its responsibilities under federal and state
26   law.
27          21.   Upon being informed that the public place of accommodation has
28   become fully and equally accessible, he will return within 45 days as a “tester” for
                                                 4
                                            COMPLAINT
           Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 5 of 9
 1   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 2   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
 3          22.      As a result of his difficulty experienced because of the inaccessible
 4   condition of the facilities of the Business, Plaintiff was denied full and equal access
 5   to the Business and Property.
 6          23.      The Defendants have failed to maintain in working and useable
 7   conditions those features required to provide ready access to persons with
 8   disabilities.
 9          24.      The U.S. Department of Justice has emphasized the importance of
10   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
11   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
12   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
13   Coronavirus Disease 2019 (COVID-19) found at
14   https://www.ada.gov/aag_covid_statement.pdf.
15          25.      The violations identified above are easily removed without much
16   difficulty or expense. They are the types of barriers identified by the Department of
17   Justice as presumably readily achievable to remove and, in fact, these barriers are
18   readily achievable to remove. Moreover, there are numerous alternative
19   accommodations that could be made to provide a greater level of access if complete
20   removal were not achievable.
21          26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
22   alleges, on information and belief, that there are other violations and barriers in the
23   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
24   notice regarding the scope of this lawsuit, once he conducts a site inspection.
25   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
26   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
27   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
28   have all barriers that relate to his disability removed regardless of whether he
                                                  5
                                             COMPLAINT
          Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 6 of 9
 1   personally encountered them).
 2         27.    Without injunctive relief, Plaintiff will continue to be unable to fully
 3   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 4                               FIRST CAUSE OF ACTION
 5   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 6     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 7                                        (P.L. 110-325)
 8         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 9   above and each and every other paragraph in this Complaint necessary or helpful to
10   state this cause of action as though fully set forth herein.
11         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods, and services of any place
13   of public accommodation are offered on a full and equal basis by anyone who owns,
14   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
15   Discrimination is defined, inter alia, as follows:
16                a.     A failure to make reasonable modifications in policies, practices,
17                       or procedures, when such modifications are necessary to afford
18                       goods, services, facilities, privileges, advantages, or
19                       accommodations to individuals with disabilities, unless the
20                       accommodation would work a fundamental alteration of those
21                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22                b.     A failure to remove architectural barriers where such removal is
23                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
25                       Appendix "D".
26                c.     A failure to make alterations in such a manner that, to the
27                       maximum extent feasible, the altered portions of the facility are
28                       readily accessible to and usable by individuals with disabilities,
                                                 6
                                            COMPLAINT
          Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 7 of 9
 1                         including individuals who use wheelchairs, or to ensure that, to
 2                         the maximum extent feasible, the path of travel to the altered area
 3                         and the bathrooms, telephones, and drinking fountains serving
 4                         the area, are readily accessible to and usable by individuals with
 5                         disabilities. 42 U.S.C. § 12183(a)(2).
 6         30.       Any business that provides parking spaces must provide accessible
 7   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
 8   shall be at the same level as the parking spaces they serve. Changes in level are not
 9   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
10   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
11   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
12   designated disabled parking space is a violation of the law and excess slope angle in
13   the access pathway is a violation of the law.
14         31.       A public accommodation must maintain in operable working condition
15   those features of its facilities and equipment that are required to be readily accessible
16   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
17         32.       Here, the failure to ensure that accessible facilities were available and
18   ready to be used by Plaintiff is a violation of law.
19         33.       Given its location and options, Plaintiff will continue to desire to
20   patronize the Business but he has been and will continue to be discriminated against
21   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
22   the barriers.
23                                SECOND CAUSE OF ACTION
24       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
25         34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
26   above and each and every other paragraph in this Complaint necessary or helpful to
27   state this cause of action as though fully set forth herein.
28         35.       California Civil Code § 51 et seq. guarantees equal access for people
                                                  7
                                              COMPLAINT
          Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 8 of 9
 1   with disabilities to the accommodations, advantages, facilities, privileges, and
 2   services of all business establishments of any kind whatsoever. Defendants are
 3   systematically violating the UCRA, Civil Code § 51 et seq.
 4         36.    Because Defendants violate Plaintiff’s rights under the ADA,
 5   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
 6   52(a).) These violations are ongoing.
 7         37.    Plaintiff is informed and believes and thereon alleges that Defendants’
 8   actions constitute discrimination against Plaintiff on the basis of a disability, in
 9   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
10   previously put on actual or constructive notice that the Business is inaccessible to
11   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
12   inaccessible form, and Defendants have failed to take actions to correct these
13   barriers.
14                                          PRAYER
15   WHEREFORE, Plaintiff prays that this court award damages provide relief as
16   follows:
17         1.     A preliminary and permanent injunction enjoining Defendants from
18   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
19   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
20   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
21   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
22   under the Disabled Persons Act (Cal. C.C. §54) at all.
23         2.     An award of actual damages and statutory damages of not less than
24   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
25         3.     An additional award of $4,000.00 as deterrence damages for each
26   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
27   LEXIS 150740 (USDC Cal, E.D. 2016); and,
28         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
                                                 8
                                            COMPLAINT
          Case 1:20-cv-01382-NONE-SAB Document 1 Filed 09/30/20 Page 9 of 9
 1   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 2

 3                               DEMAND FOR JURY TRIAL
 4         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 5   raised in this Complaint.
 6

 7   Dated: September 30, 2020              MANNING LAW, APC
 8

 9                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
10                                       Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               9
                                          COMPLAINT
